DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Poniatowski (US Patent No. 9,152,300) in view of Kobayashi et al. (US Patent No. 8,019,773).
Regarding claim 1, Poniatowski discloses a method for providing cacheable content, comprising: monitoring, by a user device, broadcast channels for cacheable content [see column 6, lines 47-62; column 40, line 64 to column 41, line 6, The device may be capable of receiving and decoding IPTV, a hybrid of IPTV and traditional broadcast, or any other network based communication protocols. service provider 104, content provider 106, personal computer 108 and portable device; caching data in the DVR]; receiving, by the user device, content caching service (CCS) data associated with the cacheable content of the broadcast channels, wherein the CCS data includes metadata associated with a group of cacheable content items corresponding to two or more of the broadcast channels, [Poniatowski, column 7, lines 19-26 content provider 106 may provide, to service provider 104, content data or any metadata, including promotional data, icons, web data, and other information. Service provider 104 may then interpret the metadata and provide the content data metadata to DVR 102, personal computer 108, or portable device]; “selecting, by the user device, one or more cacheable content items of the group of content items based on the CCS data and a history of user preferences” [Poniatowski, column 9, lines 18-61 and figure 2, a user may perform a search for media content, people, tags, or any other attributes associated with media content. The user begins a search as the client device displays a search screen. The user may navigate to the search screen based upon command input from a user and content that is available via broadcast, cable or satellite, content that is on-demand, content that may be downloaded for free, downloaded for purchase, downloadable content for rent or streamed content]; downloading, by the user device and via a broadcast communications path, the selected one or more cacheable content items [Poniatowski, column 8, lines 43-59, plurality of components necessary to receive, record, store, transfer and playback digital data signals from a plurality of sources, such as a PC, a DVR, a service provider, or content server. DVR 102 can 
 	Regarding claim 2, Poniatowski discloses wherein each content item of the group of cacheable content items includes at least one of compressed audio for multiple audio programs and images for program logos [see figure 4, column 7, lines 19-26, column 8, lines 1-19; Kobayashi, column 5, lines 34-38].
	Regarding claim 3, Poniatowski discloses wherein the one or more cacheable content items are downloaded based on Reliable File Delivery (RFD) encoding which would have been obvious in view of Poniatowski’s broadcast file protocol [Poniatowski, column 6, lines 57-62 and reliably broadcasts encoded files from the sources to user’s device].  The motivation is to provide a reliable file transfer protocol to supply the displayed content items.

	Regarding claim 5, Poniatowski discloses determining that a sufficient number of data blocks have been received; and decoding the binary file based on RFD decoding, which would have been obvious in view of Poniatowski’s broadcast file protocol [see column 6, lines 57-62, which receives the encoded data and decodes the received data sequentially corresponding to a sufficient amount of received data].  The motivation is to accommodate the received data to the decoding capacity of the receiving device.
	Regarding claim 6, Poniatowski discloses wherein the selecting the one or more cacheable content items is further based on a recommendation engine running on the user device which would have been obvious in view of Poniatowski’s selection of content items based on the user’s engine running [see column 10, lines 1-30 which selects the displayed data based on the result of user’s engine running].  The motivation is to interact the user’s device to provide the selected content items.
	Regarding claim 7, Kobayashi discloses wherein the recommendation engine determines various user listening behavior parameters” which would have been obvious in view of Kobayashi’s selection of content items based on the user’s preference [see column 1, lines 39-43; column 9, line 63 to column 10, line 6; column 31, lines 4-15].  The motivation is to provide the user’ device with an appropriate content items according to user’s preferences including user listening behavior.

	Regarding claim 9, Poniatowski discloses wherein the group of cacheable content items is chosen by a content provider [see figure 3, column 7, lines 9-18, 28-36, column 10, lines 1-30].
	Regarding claim 10, Poniatowski discloses wherein the content provider is one of a satellite radio broadcaster and a content streaming service, and wherein the group of cacheable content items includes related content elements or tracks, each content element or track corresponding to a different broadcast channel which would have been obvious in view of Poniatowski’s service provider 104 which can provide digital signals through satellite systems [see column 7, lines 57-67]. 
Regarding claim 11, Poniatowski discloses wherein the CCS data further includes digital rights management (DRM) information that is indicative of at least one of: restrictions on a number of times a respective content item can be played back, electronic program guide identifiers, on-demand identifiers and date ranges within which the respective content item can be played on the user device, [see column 10, lines 1-30, figure 4, column 17, lines 45-61 – electronic program guide identifiers].
Regarding claim 12, Poniatowski discloses determining a download priority for the one or more cacheable content items based on a total cumulative receive time associated with an ON state of the user device during a period of data transmission associated with the content items” which is well-known in the art in downloading receiving data according to the content item’s 
Regarding claim 13, Poniatowski discloses wherein the determining the download priority for each of the one or more cacheable content items is based on a determination of at least one of (a) a time duration for each content item, (b) a broadcast data rate and (c) a broadcast repeat rate” which is well-known in the art  in downloading receiving data according to the content item’s time duration, broadcast data or repeating rate.  The motivation is to enhance user’s file transfer protocol by prioritizing download of the content items according to their time duration, broadcast data or repeating rate. 
Regarding claims 14 and 18, Poniatowski discloses a system for providing cacheable content, comprising [see figures 1-2]:  a computing device configured to: monitor by a user device, broadcast channels for cacheable content [see column 6, lines 47-62; column 40, line 64 to column 41, line 6, The device may be capable of receiving and decoding IPTV, a hybrid of IPTV and traditional broadcast, or any other network based communication protocols. service provider 104, content provider 106, personal computer 108 and portable device; caching data in the DVR]; receive by the user device content caching service (CCS) data associated with the cacheable content of the broadcast channels, wherein the CCS data includes metadata associated with a group of cacheable content items corresponding to two or more of the broadcast channels, [Poniatowski, column 7, lines 19-26 content provider 106 may provide, to service provider 104, content data or any metadata, including promotional data, icons, web data, and other information. Service provider 104 may then interpret the metadata and provide the content data metadata to DVR 102, personal computer 108, or portable device]; select by the user device, one or more cacheable content items of the group of content items based on the CCS data and a history of 
As claims 15-17 and 19-20 claim a system and a non-transitory computer readable medium containing instructions based on the method of claims 1-12; therefore, they are rejected under a similar rationale.
Response to Arguments
Applicant's arguments filed on 6/07/21 have been fully considered but they are not persuasive. 
On pages 6-7 of the remarks, Applicant argues that Poniatowski and Kobayashi do not teach or suggest “monitoring broadcast channels for cacheable content; receiving content caching service (CCS) data associated with the cacheable content of the broadcast channels, wherein the CCS data includes metadata associated with a group of cacheable content items corresponding to two or more of the broadcast channels; and selecting, one or more cacheable content items of the group of content items based on the CCS data”. Examiner respectfully disagree, Poniatowski “the device may be capable of receiving and decoding IPTV, a hybrid of IPTV and traditional broadcast, or any other network based communication protocols, service provider 104, content provider 106, personal computer 108 and portable device; caching data in the DVR; content provider 106 may provide, to service provider 104, content data or any metadata, including promotional data, icons, web data, and other information. Service provider 104 may then interpret the metadata and provide the content data metadata to DVR 102, personal computer 108, or portable device; and a user may perform a search for media content, people, tags, or any other attributes associated with media content. The user begins a search as the client device displays a search screen. The user may navigate to the search screen based upon 
On pages 6-7 of the remarks, Applicant argues that Poniatowski and Kobayashi fails to teach or suggest “the selection of cacheable content item is based on a history of user preferences” as claimed.  Examiner respectfully disagree, Kobayashi discloses allows a user to easily know preference of other users in selection of contents; the playback frequency determined on the basis of information associated with the user and the regression equation of the search axis in terms of the preference level determined on the basis of information associated with the one of the other users to the feature values of music”. In light of the description (fig. 2) col. 6, lines 47-62, col. 7, lines 19-26, it can be argued that “the available content based upon the 
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. 
Accordingly, the claimed invention as represented in the claims does not represent a patentable distinction over the prior arts of record.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-2169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAO H NGUYEN/            Primary Examiner, Art Unit 2171